Order, Supreme Court, Bronx County (Gerald Esposito, J.), entered July 10, 2000, which denied defendant’s motion for summary judgment, unanimously affirmed, without costs.
Although defendant maintains that the complaint should be dismissed because it had no notice of the slippery condition on its premises which allegedly caused plaintiff to lose her footing and sustain injury, the record contains evidence sufficient to permit a fact-finder to infer that the slippery condition was created by one of defendant’s employees as he sprayed vegetables, and actual notice will be presumed where the defendant created the hazardous condition (see, Panagakos v Greek Archdiocese, 213 AD2d 336). We have considered defendant’s remaining arguments and find them unavailing. Concur — Sullivan, P. J., Williams, Tom, Saxe and Friedman, JJ.